      Case 3:20-cv-01396-L Document 1 Filed 05/29/20                 Page 1 of 7 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

LESLIE WHITE,                                  §
     Plaintiff                                 §
                                               §
                                               §        CIVIL ACTION NO. ________________
v.                                             §
                                               §
                                               §
                                               §
HKS, INC.                                      §
      Defendant                                §

                           PLAINTIFF'S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW, Plaintiff, Leslie White (hereinafter “Plaintiff”), and complains of

Defendant, HKS, Inc. (hereinafter “Defendant”), and would respectfully show unto the Court as

follows:

                                                   I.

                                 JURISDICTION AND VENUE

        1.     This Court has jurisdiction over the federal claims asserted herein pursuant to 28

U.S.C. §§1331 and 1343. In addition, Plaintiff invokes this Court’s jurisdiction pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. 2000-e, et seq. (hereinafter “Title VII”). Venue is

proper in the Northern District of Texas, Dallas Division, pursuant to 28 U.S.C. §1391, because a

substantial part of the events or omissions giving rise to the claim occurred in this judicial

district.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 1
      Case 3:20-cv-01396-L Document 1 Filed 05/29/20                   Page 2 of 7 PageID 2



                                                  II.

                                              PARTIES

        2.      Plaintiff, Leslie White, is a black/African American citizen of the United States

and a resident of Dallas County, Texas. At all times relevant hereto, Plaintiff was an employee

of Defendant, HKS, Inc. Plaintiff has been subjected to unlawful employment practices

committed in Dallas County, Texas by employees and agents of the Defendant.

        3.      Defendant, HKS, Inc., is a corporation licensed and registered to do business in

Texas. Defendant may be noticed of this lawsuit by serving the registered agent, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                                                  III.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        4.      On August 1, 2018, Plaintiff filed a charge of employment discrimination against

Defendant with the Dallas District Office of the Equal Employment Opportunity Commission

(“EEOC”) within 300 days of the last discriminatory act. Any allegations in this action which

pertain to events that occurred after 300 days of the last discriminatory act pertain to allegations

of continuing violation.

        5.      The EEOC mailed Plaintiff’s “Notice of Right to Sue” on or about February 26,

2020, entitling Plaintiff to institute a civil action within 90 days of the date of receipt of said

notice. This action is timely filed.

                                                  IV.

                               FACTS AND CAUSES OF ACTION

        6.      This action is authorized and instituted pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. 2000-e, et seq. This is a legal proceeding for legal and/or equitable relief

PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 2
      Case 3:20-cv-01396-L Document 1 Filed 05/29/20                 Page 3 of 7 PageID 3



available to secure the rights of Plaintiff under these statutes.

        7.      Beginning on or about October 2017, and continuing through July 31, 2018,

Plaintiff was repeatedly subjected to discrimination based on race, black/African American,

retaliation, and hostile work environment under Title VII.

        8.      Plaintiff’s educational credentials are as follows: Plaintiff holds a Bachelor’s

Degree in Accounting.


        9.      Plaintiff was employed with Defendant from approximately August 25, 2014 until

July 31, 2018. While employed by the Defendant, Plaintiff was an Accounting Specialist.


        10.     During her tenure with Defendant, Plaintiff received great performance

evaluations for the years employed (2014 – 2018). During her tenure, Plaintiff never received

any disciplinary action/reprimand, was never “written up,” and was never informed of poor work

performance.


        11.     Throughout her tenure, Plaintiff was a hard-working employee who diligently

performed her duties on a regular basis. Plaintiff took great pride in her work and previously

enjoyed her work with Defendant.


        12.     In approximately June 2018, Plaintiff began being treated in a discriminatory

manner by her Supervisor. For example, Plaintiff did not receive training as other similarly-

situated employees. Plaintiff noticed that Caucasian employees who were hired after Plaintiff

received appropriate training from the same Supervisor. In addition, black/African American

employees have been referred to as “you people” in the workplace. Black/African American

employees have also been told “your type does not care about working hard and doing a good


PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 3
     Case 3:20-cv-01396-L Document 1 Filed 05/29/20                  Page 4 of 7 PageID 4



job.” Furthermore, Plaintiff was denied requests to adjust her work schedule, while Caucasian

employees who were hired after Plaintiff were allowed to have their work schedules adjusted

upon request.


       13.      Plaintiff raised her concerns to Human Resources about this, but no remedial

action was taken. As a result, Plaintiff suffered working in a hostile work environment.


       14.      Defendant treated Plaintiff in a disparate manner based on her race and

subsequently retaliated against her and subjected her to a hostile work environment after she

complained to Human Resources. These actions violate Title VII.


       15.      As the direct result of suffering disparate treatment based on her race, retaliation

and a hostile work environment, Plaintiff was forced to resign from her employment with

Defendant effective July 31, 2018. Plaintiff’s resignation equates to constructive discharge, as

Plaintiff resigned due to Defendant’s discriminatory actions which affected Plaintiff’s physical

and mental health.


       16.      Defendant’s policies and practices do not create an equal playing field for

black/African American employees, but instead result in a hostile work environment if concerns

based on racial discrimination are addressed.


       17.      In October 2017, Defendant allowed a non-black/African American employee to

black out Plaintiff’s face with a marker on a group picture that was taken of the group with

whom she worked with. Defendant engaged in an ongoing pattern and practice of racial

discrimination and knowingly employed company-wide policies and practices that had a

disparate impact on Plaintiff.

PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 4
      Case 3:20-cv-01396-L Document 1 Filed 05/29/20                 Page 5 of 7 PageID 5



        18.      Plaintiff raised these concerns to Human Resources about the patterns and

practices of discrimination, but remedial action was not taken, which caused Plaintiff to work in

a hostile work environment.


        19.      Plaintiff was subjected to and harmed by Defendant’s pattern or practice of

discrimination and unlawful policies and practices.

        20.      Plaintiff alleges that she suffered retaliation and harm because she engaged in

protected activity (complaining to Human Resources), in violation of 42 U.S.C. § 1981, as

alleged above.

        21.      Plaintiff’s hostile work environment caused her constructive discharge.

        22.      Plaintiff has suffered compensatory damages as the direct result of the Defendant’s

discriminatory and retaliatory treatment of her. Plaintiff would further show that the Defendant’s

conduct was done willfully and with malice and that she is entitled to liquidated and exemplary

damages.

        23.      Defendant’s conduct toward Plaintiff caused her severe emotional distress, pain and

suffering and/or other nonpecuniary losses, for which Plaintiff seeks past and future compensatory

damages.

        24.      The amount of damages which Plaintiff seeks herein exceeds the jurisdictional

minimum of this Court.

        25.      All conditions precedent to the filing of this action have occurred or have been

fulfilled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 5
      Case 3:20-cv-01396-L Document 1 Filed 05/29/20                   Page 6 of 7 PageID 6



                                                   V.

                                             DAMAGES

        26.     Plaintiff seeks statutory damages, back pay and front pay, and/or lost wages and

benefits in the past and future, all actual monetary losses, liquidated damages, attorney’s fees, expert

witness fees, costs, prejudgment and postjudgment interest, and such other and further legal and

equitable relief to which Plaintiff is entitled pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. 2000-e, et seq.

        27.     Plaintiff is entitled to actual damages, including pecuniary damages, mental anguish

or emotional pain and suffering, inconvenience, and loss of enjoyment of life in the past and in the

future, and such other and further relief to which Plaintiff is entitled because of the actions and/or

omissions complained of herein.

                                                   VI.

                                           JURY DEMAND

        28.     Plaintiff respectfully requests a jury trial.

                                                  VII.

                                         PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant

be cited to appear, and, that Plaintiff be awarded judgment against Defendant for statutory damages,

compensatory, punitive and general damages, back pay, front pay and/or lost wages and benefits in

the past and future, all actual monetary losses, liquidated damages, attorney’s fees, expert witness

fees, costs, prejudgment and postjudgment interest, and such other and further legal and equitable

relief to which Plaintiff is entitled.



PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 6
     Case 3:20-cv-01396-L Document 1 Filed 05/29/20    Page 7 of 7 PageID 7



                                          Respectfully submitted,



                                          IWU & ASSOCIATES


                                          /s/ Marshay Iwu
                                          Marshay Iwu
                                          State Bar No. 24083204
                                          400 S. Zang Blvd. Suite 1200
                                          Dallas, Texas 75208
                                          Telephone: (469) 458-3540
                                          Telecopier: (972) 308-6011
                                          marshayiwu@lawyersdemandingjustice.com

                                          ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                       Page 7
